DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species V (claim 19) in the reply filed on 01/19/22 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Species groups I-VII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth on page 4 of the previous Office Action. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-18 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/19/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-5, 7-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichizawa et al. (US 2010/0239764) in view of Shinohara (JP 2015/026584 A). It is noted that the disclosures of Shinohara are based on US 2016/0168428 which is an English equivalent of the reference. 
Regarding claims 1 and 5, Ichizawa et al. teaches an anisotropic conductive film (See Title, Abstract, paragraph [0185]) having a first electrically conductive particle group-containing layer containing a first electrically conductive particle group and a second electrically conductive particle group-containing layer containing a second electrically conductive particle group (particle-localized resin layer 16B and particle-localized resin layer 16C, respectively, paragraph 
Ichizawa et al. fails to teach wherein the respective electrically conductive particles constituting the first electrically conductive particle group are arranged regularly in a lattice form.  
However, Shinohara teaches an anisotropic conductive film (paragraph [0026]-[0027]) containing a first electrically conductive particle group and a second electrically conductive particle group, wherein the respective electrically conductive particles constituting the first electrically conductive particle group are arranged regularly in a lattice form (Fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the first electrically conductive particle group of Ichizawa et al. regularly in a lattice form in order to enhance conductivity (Shinohara, paragraph [0063]).
Regarding the second electrically conductive particle group-containing layer  being “laminated” on first electrically conductive particle group-containing layer, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Ichizawa et al. in view of Shinohara meets the requirements of the claimed anisotropic conductive film, Ichizawa et al. in view of Shinohara clearly meets the requirements of present claims.
Regarding claim 2, Ichizawa et al. teaches wherein the first electrically conductive particle group and the second electrically conductive particle group differ from each other in the existence state of the electrically conductive particles with respect to: an amount of electrically conductive particles present from a perspective of number density or mass (Fig. 1D).  
 Regarding claim 3, Ichizawa et al. teaches wherein the respective electrically conductive particles constituting the first electrically conductive particle group exist at roughly the same distance from a surface of the anisotropic conductive film in the first region (Fig. 1D).  
Regarding claim 4, Ichizawa et al. teaches wherein the respective electrically conductive particles constituting the first electrically conductive particle group exist independently of one another in a plan view of the anisotropic conductive film (Fig. 1D).  
Regarding claim 7, Ichizawa et al. teaches further comprising a third region differing from the first region and the second region in the thickness direction of the anisotropic conductive film, being parallel to the plane direction and containing no electrically conductive particle (substrate 10, Fig. 1D).  
Regarding claim 8, Ichizawa et al. teaches wherein the first region, the second region and the third region are disposed in this order (16B, 16C, substrate 10, Fig. 1D).  
Regarding claim 11, Ichizawa et al. teaches whereinDX(PCT)-33740 a third electrically conductive particle group comprising a plurality of electrically conductive particles is further contained in the insulating binder (paragraph [0036]1); and the third electrically conductive particle group is present in a fourth region differing from the first region and the second region in the thickness direction of the anisotropic conductive film and being parallel to the plane direction (16A, Fig. 1D).  
Regarding claim 19, Ichizawa et al. in view of Shinohara et al. teaches wherein the first electrically conductive particle group and the second electrically conductive particle group differ from each other in the existence state of the electrically conductive particles with respect to the disposition of the electrically conductive particles (Ichizawa et al., 16B, 16C, Fig. 1D).

Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to recite “the second electrically conductive particle group-containing layer is laminated on the first electrically conductive particle group-containing layer, the insulating binder of each of the first and second electrically conductive group- containing layers contains a polymerizable composition” and added new claims 15-21.
Applicant argues that Ichizawa fails to teach or fairly suggest that a second electrically conductive group-containing layer is laminated on a separate first electrically conductive group-containing layer.
However, the claimed limitation regarding lamination is a process limitation as set forth in the rejection above. Given that Ichizawa et al. in view of Shinohara meets the requirements of the claimed anisotropic conductive film, Ichizawa et al. in view of Shinohara clearly meets the requirements of present claim, absent evidence of criticality regarding the presently claimed process. Applicant must provide evidence, i.e. data, showing structural differences exist between the presently claimed invention and that of the prior art.
Applicant argues that in Ichizawa, a boundary between the first electrically conductive particle group and the second electrically conductive particle group is not readily apparent and/or clear. Electrically conductive particles constituting the first electrically conductive particle group are not arranged regularly and the first electrically conductive particle group is localized in a film boundary.
However, the claims do not require a “clear boundary”. Given that Ichizawa teaches first particle group in a first region and a second particle group in a second region which differ from each other in a thickness direction and are parallel to a plane direction, Ichizawa meets the 
Applicant argues that in Ichizawa, a resin film (corresponding to electrically conductive film) is formed by calcination. Thus, combining Ichizawa with Shinohara is unreasonable.
However, as set forth above, the process of how the resin film is made is considered as a product-by-process limitation and therefore, absent evidence of criticality regarding the presently claimed process, Ichizawa et al. in view of Shinohara clearly meets the requirements of present claim. Further, it is clear why combining Ichizawa with Shinohara is unreasonable since Applicant has not provided an explanation with respect to Shinohara. 
Applicant argues that the Office Action has not established (1) that the applied references teaches or suggests the claimed features (as amended), and (2) that there would have been any reason or rationale for one of ordinary skill in the art to have somehow modified the teachings of Ichizawa in the manner necessary to arrive at the claimed features.
However, Ichizawa and Shinohara does disclose the claimed features, including the new amendments. Further, as set forth in the rejection of record, given that both Ichizawa and Shinohara disclose an anisotropic conductive film comprising electrically conductive particles, it would have been obvious to one of ordinary skill in the art to arrange the electrically conductive particles of Ichizawa regularly in a lattice as taught by Shinohara based on the motivation disclosed by Shinohara itself.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787